Citation Nr: 1019824	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  07-19 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death, to include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel




INTRODUCTION

The Veteran served on active duty from November 1967 to March 
1969.  He died in July 2005.  The appellant is his widow.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In correspondence received from the appellant in June 2007, 
she related that she wanted to appear at a hearing before a 
Veterans Law Judge (VLJ) of the Board via videoconference or 
Travel Board at her local RO.  Thus, the RO should ask the 
appellant which type of hearing she wants and schedule such a 
hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2009).

Accordingly, the case is REMANDED for the following action:

Obtain clarification from the appellant as 
to whether she wants a videoconference 
hearing or Travel Board hearing at the RO 
before a VLJ.  Then, schedule the 
requested hearing in the order that the 
request was received.  Notify the 
appellant in writing of the date, time and 
location of the hearing.  After the 
hearing is conducted, or if the appellant 
withdraws the hearing request, or if she 
fails to report for the scheduled hearing 
without good cause, the claims file should 
be returned to the Board, in accordance 
with appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


